Citation Nr: 0524915	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a higher initial rating for a low back 
disorder, currently rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from April 1969 to 
June 1971. 

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, granting service connection for a low back disorder 
and assigning an initial, noncompensable evaluation.  The 
basis of that determination and the subsequent assignment of 
a 20 percent rating will be discussed in detail below.

The Board in July 2003 remanded the case for certain 
development, and the case now returns to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO, in a June 2001 rating action granted service 
connection for chronic lumbosacral strain based on 
aggravation by a service-connected right knee disorder.  The 
RO then determined, based on the opinion of the medical 
examiner, that the veteran's low back disorder, which existed 
prior to its aggravation by a right knee disorder, became 
aggravated to the extent of becoming 15 percent worse - with 
hence a 15 percent aggravation, based on the medical evidence 
presented.  The RO then assigned a noncompensable evaluation 
for the service-connected low back disorder, based on medical 
evidence showing that the low back disorder had been 40 
percent disabling prior to the aggravation, that it remained 
40 percent disabling following the aggravation, and hence 
that it suffered no compensable increase in disability as a 
result of aggravation by the service-connected right knee 
disorder.  See e.g., 38 C.F.R. § 4.22(2004); Allen v. Brown, 
7 Vet. App. 439 (1995).

The veteran's representative in a July 2001 statement, and 
the veteran in a September 2001 statement, both expressed 
disagreement not just with the noncompensable rating assigned 
for the service-connected low back disorder, but explicitly 
with the determination that the right knee disorder 
aggravated, rather than caused, the low back disorder.  They 
contended that causation was the appropriate determination 
based on the law and the medical evidence, and that hence a 
compensable rating was warranted.  

The RO in a January 2002 statement of the case noted that the 
veteran had been service connected for a low back disorder 
based only to the degree of aggravation by a right knee 
disorder, and noted a March 2001 VA examination opinion that 
it was as likely as not that the veteran's back disorder was 
aggravated by the right knee disorder by approximately 15 
percent.  The RO then also noted that medical findings showed 
that the veteran's low back disorder was 40 percent disabling 
prior to the reported worsening by the right knee disorder, 
and remained 40 percent disabling following that worsening, 
so that a compensable level of aggravation was not shown.  
The RO accordingly concluded in the statement of the case 
that there was a less than 10 percent level of aggravation of 
the low back disorder as due to the right knee disorder, and 
a compensable rating for that service-connected aggravation 
was not warranted.  

Subsequently, the Board in its July 2003 remand noted that 
the veteran's low back disorder had been service connected 
based on aggravation by the service-connected right knee 
disorder, and noted the recent RO determination within the 
January 2002 statement of the case.  However, the Board also 
noted that the RO had failed to take into account the more 
recent VA examination in October 2001, wherein the VA 
examiner provided an opinion that the veteran's low back 
disorder more likely than not was caused by his right knee 
disorder.  The Board concluded that the there was thus an 
open question as to what the correct level of service-
connected aggravation of the low back disorder should be, and 
a further VA examination expressly to address that question 
was in order.  

Accordingly, upon remand the veteran was afforded an 
additional VA examination in September 2004, and that 
examiner, upon review of the claims folder and examination of 
the veteran, concurred with the prior, March 2001 VA 
examiner, concluding that there was probably a 15 percent 
aggravation of the low back disorder by the veteran's 
service-connected right knee disorder.  

The Board notes that the claims folder also contains prior 
medical opinions addressing this same question.  In a May 
1995 statement, James R. Clarke, a private treating physical 
therapist, opined that there likely a worsening of the 
veteran's low back disorder by his right knee disorder.  In a 
May 1996 statement, Daniel Perez, a private physician, opined 
that the veteran had developed low back pain likely due to an 
antalgic gait associated with his degenerative right knee.  
To address this very issue, the Board had obtained a 
September 1998 expert medical opinion.  The medical expert 
opined that while it was possible that the veteran's low back 
disorder was aggravated by his right knee disorder, it was 
unlikely.  The medical expert concluded that there was most 
likely little relationship between the two disorders.  The 
expert based this opinion on a review of the veteran's 
medical records and on medical literature addressing 
relationships between lower extremity disorders and spine 
disorders.  

Thus, the claims folder contains multiple pieces of medical 
evidence addressing the issue of the degree of aggravation, 
or causation, of the veteran's low back disorder by his 
service-connected right knee disorder.  Secondary causation, 
in contrast to aggravation, would warrant complete, rather 
than a certain percentage as in the case of aggravation, 
service connection for the veteran's low back disorder.  
Additionally, it would seem that if the pre-aggravation level 
of impairment cannot be determined, there would be no 
deduction based on aggravation.  See e.g., 38 C.F.R. § 4.22.  
The percentage of service-connected disability, and hence the 
disability compensation to be given the veteran, turns on 
this determination of the percentage of aggravation, ability 
to determine pre-aggravation impairment, or alternatively 
causation, of the low back disorder by the service-connected 
right knee disorder.  

Unfortunately, the post remand February 2005 rating action 
and associated February 2005 supplemental statement of the 
case, are not clarifying documents.  Review of those 
documents reveals that a 20 percent evaluation for low back 
pathology was assigned, effective from August 1991.  The 
basis of this assigned rating, however is unclear.  Until the 
matter is clarified, the Board has no basis upon which to 
address a question of an increased rating.

Specifically, the RO determined that there was a 20 percent 
disability rating warranted for the low back disorder, and 
assigned that rating.  It is not clear whether this was taken 
as the overall back impairment (there is no discussion of the 
previously considered 40 percent rating for the existing back 
disorder) or whether there was considered to be additional 20 
percent impairment based on aggravation  after the 40 percent 
rating was considered.  Further, there is no discussion if 
this is an aggravation rating, but that there were not 
sufficient findings to assign a pre-aggravation rating

Under these circumstances, the Board is compelled to remand 
the case, for the RO to address the specific basis on which 
the 20 percent rating was determined.  Specifically, the RO 
should clarify whether there was consideration of aggravation 
or whether this represents part or the total back impairment. 

Additionally, the Board notes that the claims folder contains 
a submitted March 2001 letter by George P. Balis, M.D., 
informing that he is a private orthopedist who is a "long-
term" treating physician of the veteran, for both his right 
knee and low back.  Thus, in furtherance of the veteran's 
claim, treatment records of this physician should be 
obtained.  

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
provide authorizations and releases to 
obtain any records of private treatment 
for his right knee and low back 
disorders, to include particularly to 
obtain records of treatment by George 
Balis, M.D.  Records of treatment from 
these sources should then be requested, 
with appropriate authorization, and all 
records and responses received should be 
associated with the claims folder.  If 
there is an attempt to obtain records 
that is unsuccessful, appellant should be 
informed and the claims file should 
contain documentation of the attempts 
made.

2.  Thereafter, and whether or not 
records are obtained, the RO should issue 
a decision explaining the basis of the 
rating assigned to the veteran's low back 
disorder by his service-connected right 
knee disorder.  Specifically, as 
appropriate, a discussion of aggravation 
or causation in the assignment of the 
rating should be set forth in order for 
the Board to ultimately have a proper 
legal basis to decide whether a higher 
rating is warranted.  The must also 
document its consideration of a staged 
ratings in the rating action.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If a complete grant of the 
benefits sought is not afforded the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




